                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


James R. Skelton,                           )      CASE NO. 1:19 CV 2083
                                            )
              Plaintiff,                    )      JUDGE PAMELA A. BARKER
                                            )
       v.                                   )
                                            )      Memorandum of Opinion and Order
Prudential Financial, Inc., et al.,         )
                                            )
              Defendants.                   )



        INTRODUCTION

        Pro se Plaintiff James R. Skelton filed this action in the Cuyahoga County Court of

Common Pleas against Prudential Financial, Inc., the Prudential Life Insurance Company of

America and Pruco Securities, LLC. In the Complaint, Plaintiff contends Defendants

delayed issuing him payment as a beneficiary of his Mother’s life insurance policy. He seeks

declaratory relief acknowledging that he is entitled to benefits under the policy and monetary

damages for emotional distress. Defendants removed the case to federal court on the basis

of diversity jurisdiction.

        BACKGROUND

        Plaintiff’s parents, Sherry E. Skelton and James T. Skelton, had life insurance

coverage with Prudential. Sherry Skelton designated her husband as her primary beneficiary

under the policy, and her four adult children as the contingent beneficiaries in the event her

husband predeceased her. She died on March 6, 2017. Two days later, on March 8, 2017,

her husband died. Because her husband survived her, Prudential notified Plaintiff and his
siblings that Sherry Skelton’s life insurance benefits would be payable to her husband James

T. Skelton and be distributed as part of his Estate. Upon further review, however, Prudential

determined that under Ohio’s Uniform Simultaneous Death Act, Ohio Rev. Code § 2105.36,

James T. Skelton was considered to have predeceased his wife because he failed to survive

her by at least one hundred twenty hours. Prudential then distributed the benefits of Sherry

Skelton’s policy in four equal shares to Plaintiff and his siblings.

       The manner in which Prudential issued the check to Plaintiff caused him some

confusion. The check was made payable to “James Skelton.” Plaintiff and his father are

both named James Skelton. Plaintiff was unsure if the check was meant for his father’s estate

or if it was meant for him. He returned it to Prudential and asked them to reissue it with his

middle initial if he was the intended beneficiary. Prudential determined the check was

properly payable as issued originally and issued a new check payable to James Skelton.

Plaintiff cashed the check but deposited the funds with the Clerk of Court until he could be

assured that the funds were intended for him. He contends he feared his siblings were trying

to scam and defraud him out of his portion of their father’s estate. He seeks a declaration

from this Court affirming that he is a beneficiary under the policy and the check was intended

for him. He claims the Defendants’ actions in issuing the payment caused him undue

emotional distress.

       Defendants filed a Motion to Dismiss on October 16, 2019 (Doc. No. 10). They

contend that to the extent Plaintiff seeks a declaration assuring him that the payment he

received was intended for him, they have no objection to the entry of that Order. With respect

to Plaintiff’s claim for Intentional or Negligent Infliction of Emotional Distress, Defendants

assert Plaintiff failed to state a claim upon which relief may be granted. They indicate they
                                                2
paid the claim and properly issued the check. They have not done anything wrong and

Plaintiff’s anxiety is due to his suspicion of his siblings. They seek dismissal of this claim.

          Plaintiff requested an extension of time to respond to the Defendants’ Motion. The

Court granted him until November 29, 2019 to file a response. Although it is well past the

date on which his response was due, Plaintiff has not filed a response.

          STANDARD OF REVIEW

          When deciding a Motion to Dismiss under Federal Civil Rule 12(b)(6), the function

of the Court is to test the legal sufficiency of the Complaint. See Mayer v. Mulod, 988 F.2d

635, 638 (6th Cir. 1993). The Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) and recently in Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) clarified the law

regarding what the Plaintiff must plead in order to survive a Motion to Dismiss under Rule

12(b)(6).

          When determining whether the Plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the Plaintiff,

accept all factual allegations as true, and determine whether the Complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555. The

Plaintiff’s obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

Although a Complaint need not contain detailed factual allegations, its “factual allegations

must be enough to raise a right to relief above the speculative level on the assumption that

all the allegations in the Complaint are true.” Id. The Court is “not bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286

(1986).
                                               3
       The Court in Iqbal, 556 U.S. at 677-78, further explains the “plausibility”

requirement, stating that “a claim has facial plausibility when the Plaintiff pleads factual

content that allows the Court to draw the reasonable inference that the Defendant is liable for

the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore, “the plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

Defendant acted unlawfully.” Id. This determination is a “context-specific task that requires

the reviewing Court to draw on its judicial experience and common sense.” Id.

       The Sixth Circuit has held that a Court may consider allegations contained in the

Complaint, as well as exhibits attached to or otherwise incorporated in the Complaint, all

without converting a Motion to Dismiss to a Motion for Summary Judgment. FED. R. CIV.

P. 10(c); Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997).

       DISCUSSION

       Defendants concur that the check they sent to Plaintiff was intended for him as his

portion of the proceeds of his mother’s life insurance policy. Plaintiff cashed the check and

is in receipt of the funds so that question appears to be moot.

       Moreover, there is no suggestion in the Complaint that the Defendants acted

negligently or intentionally to cause Plaintiff emotional distress. In order to prevail on a

claim of intentional infliction of emotional distress, Plaintiff must allege the Defendant

engaged in conduct that was “‘so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Kovac v. Superior Dairy, Inc. 930 F.Supp.2d 857,

870 (N.D. Ohio 2013). Furthermore, the emotional distress Plaintiff experienced must be

serious and of such a nature that no reasonable person could be expected to endure it. Id.
                                             4
Plaintiff does not allege facts suggesting the Defendants’ conduct was outrageous or

exceeding all bounds of decency nor does he suggest his injury was sufficiently serious to

state a claim for intention infliction of emotional distress.

        A claim of negligent infliction of emotional distress is based upon an emotional

injury suffered when a Plaintiff witnessed and/or experienced a real or impending danger to

another caused by the Defendant’s negligent conduct. Stout v. United States, 721 F. App'x

462, 473 (6th Cir. 2018)(citing David v. Matter, No. S-17-006, 96 N.E.3d 1012, 2017 WL

3669525, 2017 Ohio App. LEXIS 3652 (Ohio Ct. App. Aug. 25, 2017)). Because he does

not base his claim on a danger posed to another, he does not state a claim for negligent

infliction of emotional distress.

       CONCLUSION

       Accordingly, Defendant’s Motion to Dismiss (Doc. No. 10) is granted and this action

is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.

                                                      S/ Pamela A. Barker
                                                      PAMELA A. BARKER
       Date: January 21, 2020                         U. S. DISTRICT JUDGE




                                                  5
